0 Oo ND A UW B® WH we

mw oN NY YN HN BR ee Be ee Be ee

id

 

mse 3:16-cv-03079-TWR-RBM Document 133 Filed 12/07/20 PagelD.2604 Page 1of6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

STEVIE J. STEVENSON, Case No.: 3:16-cv-3079-TWR-RBM
Plaintiff, .
ORDER DENYING MOTION FOR
V. 1 APPOINTMENT OF COUNSEL
JEFFREY BEARD, Ph.D., et al,
Defendants.| [Doe. 131]

 

 

I. INTRODUCTION ~

Stevie J. Stevenson (“Plaintiff”), a prisoner proceeding pro se and in forma pauperis,
filed a “Motion for Appointment of Counsel or Appointment of Investigator to Assist
Plaintiff... .” (Doc. 131.) Liberally construing this filing, it is a Motion for Appointment
of Counsel (“Motion”). (See Doc. 131 at 1, 6-7); see Blaisdell v. Frappiea, 729 F.3d 1237,
1241 (9th Cir. 2013) (courts liberally construe pro se litigants? filings, relieving them from
strict application of procedural rules and demands).

For the reasons discussed below, Plaintiff's Motion is DENIED without prejudice.
///
//1
///
//1

 

3:16-cv-3079-TWR-RBM

 
Cr

NO NO NO NY WN WN NO HK FF RP FP FPF ESE
PHRRR SK keB Ce rvWrAaeawRreaners

Oo Oo I HDB A BP WO LPO

 

Se 3:16-cv-03079-TWR-RBM Document 133 Filed 12/07/20 PagelD.2605 Page 2 of 6

I. PROCEDURAL HISTORY
This case has a lengthy and complicated procedural history. This Order addresses |
filings relevant to the instant Motion. | |
A. First Amended Complaint & Motion to Dismiss
On June 8, 2017, Plaintiff filed a First Amended Complaint (“FAC”) asserting the
following causes of action: (1) the due process rights of Plaintiff and other inmates housed
in California state prisons were violated as a result of the California Department of
Corrections & Rehabilitation’s amendment of statutes governing law libraries in prisons;
(2) Plaintiff's rights were violated when Centinela staff opened his legal mail outside of
his presence; (3) Plaintiff was subject to retaliation by Centinela prison staff in that he was
not allowed to mail outgoing documents to courts, attorneys, or the California Innocence
Project; (4) Plaintiff's rights have been violated, because Centinela’s litigation coordinator
has withheld from Plaintiff an audio CD recording of an allegedly exculpatory witness

statement; and (5) altogether, the cumulative effect of these deprivations have effectively

|| denied Plaintiff the right to access the courts to present a “non-frivolous claim.” (Docs. 8,

47.)

On January 18, 2018, all named Defendants filed a Motion to Dismiss portions of
the FAC (“MTD”). (Doc. 32.) Defendants moved to dismiss Claims One and Five as
barred by res judicata/claim preclusion. (Id. at 3-5.) Defendants contended Claim Five
should be treated the same as Claim One, as it expanded upon Claim One’s allegations.
(Id. at 3 n.1.) Defendants also sought dismissal of Defendants Jeffrey Beard, Ph.D., R.
Madden, and S. Kernan. (Doc. 32 at 3-7.)

B. Court Orders on Defendants’ MTD and Plaintiff's Motion for Reconsideration

On April 26, 2018, Magistrate Judge Peter C. Lewis issued a Report and
Recommendation on the MTD (“R&R”) recommending dismissal of Claim One but denial
of the MTD as to Claim Five. (Doc. 47.) The R&R also recommended denying the MTD
as to the dismissal of Defendants J. Beard, Ph.D. and R. Madden. (Doc. /d. at 12, 16.) But

3:16-cv-3079-TWR-RBM

 

 

 
NO wo pO HO NH NHN NH NV NO KR HF HH KF Fe HE Re Ee Re
oO tN DH NN FB W NY K§ DW ODO Dn HD A FBP WW NY KF O&O

So A NH A FF Ww oN —

 

Hse 3:16-cv-03079-TWR-RBM Document 133 Filed 12/07/20 PagelD.2606 Page 3 of 6

the R&R recommended granting the MTD as to the dismissal of Defendant S. Kernan. (/d.
at 16.) |

On July 11, 2018, the Court adopted the R&R in full and granted Plaintiff leave to
file a Second Amended Complaint (“SAC”). (Doc. 61.) In response, the Plaintiff filed a

|Motion for Reconsideration and appealed to the Ninth Circuit Court of Appeals. (Docs.

63-64.) The Ninth Circuit dismissed the appeal and the Court denied Plaintiff's Motion
for Reconsideration. (Docs. 81, 89.) Plaintiff appealed the denial of the Motion for
Reconsideration, and the Ninth Circuit dismissed that appeal. (Docs. 91, 104-105.) _

- After resolution of the foregoing appeal, on March 16, 2020, the Court issued an
Order granting Plaintiff leave to file a SAC up through April 30, 2020. (Doc. 106 at 12.)
On May 12, 2020, Plaintiff filed a notice stating Plaintiffs intention to proceed with the
claims presented in the FAC, therefore on May 29, 2020, the Court directed Defendants to

‘|| answer the remaining claims in the FAC. (Docs. 108-109.) On June 19, 2020, Defendants

N. Telles, R. Madden, J. Beard, Ph.D., C. Bell, C. Walker, and P. Couch filed an Answer
to. the FAC. (Doc. 110.) On July 7, 2020, Patricia Couch became a named Defendant in
place of “M[a}ilroom staff PC.” (Doc. 113 at 4; see Doc. 8 at 2.) |

C. — Instant Motion |

The instant Motion, accepted nunc pro tunc to November 20, 2020, seeks an order
appointing counsel for Plaintiff in this case. (Doc. 131 at 1, 6-7.) Plaintiff contends that
appointment of counsel is necessary for several reasons. (Id. at 1-7.) In relevant part,
Plaintiff alleges he cannot afford to hire independent counsel and imprisonment has greatly
limited his ability to litigate this case. (/d. at 1.) Plaintiff also alleges that appointed
counsel will assist him in gathering evidence for discovery, writing briefs, and trying the
case, (See id. at 1-7.) In addition to the request for appointment of counsel, Plaintiff also
raises several additional arguments regarding Defendants’ alleged failure to respond to
discovery and Plaintiff's need to retain several expert witnesses. (Jd. at 4-6.) Because
Plaintiff has not filed either a motion to compel or a motion to appoint experts, these

requests will be solely addressed in the context of the Motion for Appointment of Counsel.

3

 

3:16-cv-3079-TWR-RBM

 
NO wB HN - KN HN HN KN BY YP HR KH BR Ke Re ee RS

0 ON ADA nH BW NH YE

 

HSE 3:16-cv-03079-TWR-RBM Document 133 Filed 12/07/20 PagelD.2607 Page 4 of 6

IV. DISCUSSION

Generally, a person has no right to court-appointed counsel in civil actions. Palmer

||v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (finding no abuse of discretion in denying
appointment of counsel in civil rights action, citing Storseth v. Spellman, 654 F.2d 1349, |.

1353 (Oth Cir. 1981)). But under 28 U.S.C. § 1915(e)(1), a court may appoint counsel for
indigent civil litigants under “exceptional circumstances.” Palmer, 560 F.3d at 970 (citing
Agyeman v. Corrs. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004), cert. denied sub
nom. Gerber v. Agyeman, 545 U.S. 1128 (2005)). In determining whether “exceptional
circumstances” exist, the court must consider “the likelihood of success on the merits as
well as the ability of the petitioner to articulate his claims pro se in light of the complexity
of the legal issues involved.” Palmer, 560 F.3d at 970 (citing Weygandt v. Look, 718 F.2d
952, 954 (9th Cir. 1983)); see also Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991).
Neither of these considerations is dispositive but instead must be viewed together. Terrell,

935 F.2d at 1017 (citing Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986)).

to appoint counsel for acivil litigant who faces no loss of liberty in the controversy at hand.
See Dotson v. Doctor, No. 1:14-CV-00093-LJO-SKO (PC), 2014 WL 2208090, at *1 n.1
(E.D. Cal. May 27, 2014) (“[c]ounsel is appointed in civil cases only rarely, if exceptional
circumstances exist”); United States v. Melluzzo, No. CV-09-8197-PCT-MHM, 2010 WL
1779644, at*2-3 (D. Ariz. May 3, 2010); see also Schwartzmiller v. Roberts, No. 93-1276-

involving due process, retaliation, and access to the courts claims. See Woodroffe v.
Kulongoski, 745 F. App’x 728, 729-30 (9th Cir. 2018) (affirming denial of appoint of
counsel for pro se state prisoner, because Plaintiffs due process and retaliation claims did
not present exceptional circumstances); see also Quair v. Gertz, 585 F. App’x 594, 595
(9th Cir. 2014) (upholding denial of appointment of counsel for pro se state prisoner, in
part, where Plaintiffs access to the courts and retaliation claims did not demonstrate

exceptional circumstances).

 

3:16-cvy-3079-TWR-RBM

Only “rarely” will a federal court finda case to be so complex that it is appropriate

FR, 1994 WL 48967, at *2 n.1 (D. Or. Feb. 11, 1994). This includes civil rights litigation

 
So AN HD Wn FP WO NO —

N wo PO WN HN ND LK NY RR KR KF KF KF FEF EF Se
BPNRRR SKK SCSXeRDAaAaRaAaNHR ES

ct

 

ASe 3:16-cv-03079-TWR-RBM Document 133 Filed 12/07/20 PagelD.2608 Page 5 of 6

Here, there are no “exceptional circumstances” to justify appointment of counsel at
this time. Although this case was filed in 2016, litigation is in its early stages given the
lengthy initial pleading stage and various appeals. See supra p. 2-3. The parties are still

engaged in discovery, and the pretrial motions cutoff date has not yet passed. (Doc. 114 at

success on the merits of his claims. To the extent this case proceeds beyond summary
judgment, the Court will be in a better position to make such a determination.

As in Woodroffe and Quair, Plaintiffs due process, retaliation, and access to courts
claims are not sufficiently complex to warrant appointment of counsel. See Woodroffe,
745 F. App’x at 729-30; see also Quair, 585 F. App’x at 595. Plaintiff has not
demonstrated an inability to present his claims pro se. Rather, Plaintiff appears to grasp
and articulate the issues and facts of his case well enough to have survived initial screening
required 28 U.S.C. §§ 1915(e)(2) and 1915A. (See Doc. 13 at 4-6.) Plaintiff has
demonstrated literacy and an ability to communicate through pleadings and motions. See
supra p. 2-3. For example, Plaintiff has filed a wide variety of motions with exhibits and
attachments as well as filed two appeals with the Ninth Circuit. (See generally Docs. 5, 7,
10, 12, 35, 37, 64, 91, 95, 125, 131.) Moreover, Plaintiff has propounded several sets of
discovery to Defendants.' (Doc. 131 at 4-6.) Furthermore, Plaintiff identified six possible

attached signed declarations from these identified experts, but he requests for appointed
counsel to interview these witnesses. (/d. at 4,7.) But by Plaintiff's own admission, he

can try this case without the assistance of counsel: “Plaintiff is of the belief that he can try

 

' Plaintiff vaguely alleges Defendants have not, as of November 6, 2020, responded to Plaintiffs
requests for production of documents, interrogatories, nor answered his requests for admissions. (Doc.
131 at 6.) He also alleges Defendant Madden has not responded to Plaintiff's interrogatories, Plaintiff's
requests for production of documents, nor Plaintiffs request for inspection. (/d. at 4.) The Court will
not consider any discovery dispute absent a showing that the parties have met-and-conferred and a
properly-filed motion to compel. See CivLR 26.1(a). .

5

 

3:16-cv-3079-TWR-RBM

1-3.) At this early stage of litigation, it is difficult to determine Plaintiff's likelihood of |.

experts for trial such that he appears to understand expert discovery. (/d. at 4-6.) Plaintiff |

his case in pro-se, but the appointment of an... attorney just to obtain information will |.

 
Oo Oo NY NHN WA BP WH NO

NO NO bo NO bo NO No NO No — _ — — — ee oe — ee
oO nnrT DH nH FP WYN KF DO HN DH FSF WN KF O&O

ic

 

ASe 3:16-cv-03079-TWR-RBM Document 133 Filed 12/07/20 PagelD.2609 Page 6 of 6

greatly assist him present his case to a jury during trial.” (Doc. 131 at 7 (emphasis added).)
Such a justification fails to demonstrate an exceptional circumstance. See Palmer, 560
F.3d at 970. |

In considering the nature of Plaintiff's claims together with Plaintiffs ability to
articulate the same, the undersigned does not find exceptional circumstances exist to justify
appointment of counsel at this time. If this case proceeds beyond summary judgment, the
Court may consider appointment of trial counsel. .

| Vv. CONCLUSION
For the foregoing reasons, Plaintiff's Motion is DENIED, without prejudice.

DATE: December 7 , 2020 | | a
C HON. RUTH defile MONTENEGRO

UNITED STATES MAGISTRATE JUDGE

 

3:16-cv-3079-TWR-RBM

 

 

 
